Citation Nr: 1216243	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-48 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) which continued a 30 rating for PTSD.  In a subsequent October 2009 decision, the RO granted an increased 50 percent evaluation for PTSD, effective March 7, 2008.

The Board remanded the case for further development in April 2011.  Development has been completed and the case is once again before the Board for review.

The issue of entitlement to a TDIU has been raised by the record.  In that regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most areas, including work and mood, due to symptoms such as anxiety and depression, sleep impairment, irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The May 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service treatment records, VA treatment records, VA examinations, and lay statements have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in July 2008 and in June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected PTSD on the Veteran's occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In March 2012, the Veteran indicated that he did not have any additional evidence to submit.

B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, the evidence of record does not establish distinct time periods where the Veteran's PTSD results in symptoms that would warrant different ratings.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2011); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

VA treatment reports dated from 2008 to 2011 show that on mental status examinations, the Veteran was adequately groomed, had mild psychomotor agitation, and was anxious.  Speech was within normal limits, thought process, insight and judgment were intact.  There were no suicidal or homicidal ideations, and no delusions or hallucinations.   

A July 2008 VA examination included a review of the claims file and a discussion of the Veteran's medical history.  The Veteran reported experiencing significant panic attacks until approximately one year prior, and was currently treated with Celexia, trazodone, Wellbutrin, and Seroquel for his psychiatric symptoms.  He continued to experience moderate anxiety and periodic panic attacks.   A mental status examination shows that the Veteran was appropriately groomed.  He noted that he was tired and did not sleep well.  Affect was mildly constricted.  Speech was normal.  The Veteran's thoughts were organized and directed and he denied suicidal or homicidal ideation.  The Veteran worked in a sober living facility and was responsible for collecting rents and signing people in and out of apartments.  The Veteran was assessed with chronic PTSD, alcohol and amphetamine dependence in sustained full remission, and anxiety disorder, NOS.  He had a GAF score of 60.  

In March 2008, the Veteran was assessed with chronic, severe PTSD and had a GAF score of 45.  A September 2008 VA treatment report shows that the Veteran had been "let go" from his job after becoming angry and involved in a verbal confrontation with new managers at his place of employment.  According to the Veteran, these new managers were "being unprofessional and making unreasonable changes."  As a result, when they began speaking negatively regarding the Veteran's prior boss, the Veteran "told them what he thought."  

VA treatment records dated in April 2009 reflect continued frequent anxiousness, even in the face of decreased stress given the Veteran's unemployment.  The Veteran reported that he kept to himself and had no close friends.  The Veteran had a GAF score of 48.  In August 2009, the Veteran complained of continued frequent anxiousness, nightmares, hypervigilence, and an exaggerated startle response.  According to the Veteran, he did not "like to leave his property."  He kept to himself, and had no close friends.  An October 2010 note shows that the Veteran was not having panic attacks on his medications, but continued to have anxiousness.  The Veteran was diagnosed with chronic, severe PTSD, and panic disorder without agoraphobia improved with medications.  He had a GAF score of 49.  

In a statement from the Veteran's accredited representative dated in April 2010, it was noted that the Veteran had been fired from his job in September 2008 due to "decreased productivity and as a direct result of his worsening posttraumatic stress disorder symptomatology."  

In various lay statements, the Veteran reported that without medications, he was having three to four panic attacks a week.  He reported continuing PTSD symptoms to include anxiety, sleeplessness, nightmares, anger out-bursts, and flashbacks.  The Veteran reported that he was no longer employed, having been fired due to symptomatology associated with PTSD.  He indicated that in 1999 he lost his career in project management and was sentenced to a facility for felony DUI for one year.  He had been sober since that time, but stayed at the recovery center as an employee for eight years, living separate from his family until he was fired in 2008.  He returned home, but remained unemployed.  

A June 2011 VA examination included a review of the claims file.  The Veteran had frequent nightmares but denied recent panic attacks.  He continued to keep to himself and had no close friends.  He reported that he stayed at home, did local errands, but was happy staying on the property.  The Veteran had not been hospitalized for medical reasons.  He was treated with pharmacotherapy and psychotherapy.  With therapy, the Veteran had less frequent, severe panic episodes with residual anxiety and better sleep.  The Veteran reported having a chronic sad mood, sleep and appetite disturbance, guilt and regret for past life experiences, and poor concentration with a history of attention deficit disorder.  The Veteran had a strong, good relationship with his wife, children, and family.  He had no friendships outside of his family and did not associate with neighbors.  He quit attending VA groups because of his aversion of being around others.  The Veteran stated that his social functioning had not changed since his last VA examination.  The Veteran spent most of his days working around the house.  

A mental status examination shows that the Veteran was clean, neatly groomed, and casually dressed.  Psychomotor activity included restlessness and knee shaking.  Speech was unremarkable.  Affect was normal.  Mood was anxious.  The Veteran was easily distracted and had a short attention span.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  With respect to judgment, the Veteran understood the outcome of behavior, and with respect to insight, the Veteran understood that he had a problem.  Intelligence was above average.  Sleep was impaired due to worries, nightmares, anger, and irritability.  There was no inappropriate behavior.  With respect to obsessive or ritualistic behavior, the Veteran had mild straightening, perfectionisms without obsession and lost interest in projects if it could not be done perfectly.  He denied panic episodes over the past two years because of his medications.  Without medication, for the period of 2002 to 2008, he had three to four weekly panic episodes.  He did not have homicidal or suicidal thoughts.  Impulse control was good.  Memory as normal.  

The VA examiner found that the Veteran's PTSD symptoms were moderate in frequency and intensity and chronic in duration.  The Veteran reported a pattern of difficulty maintaining employment and dealing with authority.  He indicated that PTSD symptoms likely kept him from performing to his optimal abilities at work and led to his leaving employment prematurely.  He had been fired from positions over five times, quit once or twice, and was laid off three to five times.  The Veteran reported a history of chronic sleep problems that led to chronic fatigue, low energy, and concentration difficulties.  The Veteran last worked as a project manager.  He retired in 2008.  The Veteran was diagnosed with chronic PTSD, and was assigned a GAF score of 45.  The VA examiner stated that the Veteran's GAF score reflects chronic, moderate to severe PTSD symptoms with serious impairment to social and occupational functioning.  

The VA examiner stated that the Veteran's PTSD symptoms had a significant impact on his functional state and quality of life.  PTSD symptoms included difficulties with interpersonal functioning, social isolation, ease to anger, excessive irritability, difficulty with authority and in work environments, and panic episodes now reduced with medication.  The VA examiner found that PTSD signs and symptoms did not result in total occupational and social impairment, and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  Instead, the VA examiner found that the Veteran's PTSD resulted in reduced reliability and productivity.  In that regard, the Veteran was unemployed since 2008 when he was terminated from his job position as a manger of a drug treatment facility.  His post-military job history was characterized by instability with numerous terminations and layoffs.  He had not been able to maintain effective work relationships for more than two years by report.  Given the Veteran's long period of unemployment, age, and felony history, the VA examiner found that the Veteran was very unlikely to be able to secure and maintain substantially gainful employment.  While his family functioning was largely preserved, the Veteran had been unable to develop non-family social relationships.  He had chronic, transient mood and motivation disturbance and a history of multiple weekly panic episodes that had resolved with medication.  The Veteran's beliefs about others and the world remained severely impaired supporting his withdrawal and interpersonal difficulties.  

The Board finds that the Veteran's PTSD results in deficiencies in most areas, including work and mood, due symptoms such as anxiety and depression, sleep disturbance, irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, indicative of a higher 70 percent evaluation for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The majority of the Veteran's GAF scores, shown in VA treatment records dated from 2008 to 2011, and during his most recent June 2011 range from 45 to 49, and, reflect serious symptoms or serious impairment in social, occupational or school functioning such as having no friends, or inability to keep a job.  See DSM-IV at 46-47.  Although a July 2008 VA examination reflects a GAF score of 60; the Board finds that this is inconsistent with the Veteran's GAF scores shown in VA treatment records dated around the same time, and it is inconsistent with his GAF score of 45 shown on a more recent VA examination.  The Board finds, therefore, that the Veteran's current presentation is more consistent with his GAF scores ranging from 45 to 49.  The Board finds, that the Veteran's GAF scores and his diagnosis of chronic, severe PTSD support a higher 70 percent evaluation for PTSD.  

The Board notes that while a June 2011 VA examiner found that the Veteran did not have deficiencies in most areas, such as judgment, thinking, family relations, work, mood, and school due to PTSD; the Veteran was assessed by the same VA examiner with moderate to severe PTSD symptoms, with serious impairment in social and occupational functioning, and he was assigned a GAF score of 45.  Although the Veteran is not shown by mental status examination to have impairment in judgment and thinking due to PTSD, and he has reported having a good relationship with immediate family members, the Veteran is shown to have deficiencies in mood as evidenced by his anxiety and depression, as well as with work.  The Veteran's unstable work history, an inability to develop non-family social relationships, and chronic transient mood and motivation disturbance were noted by the June 2011 VA examiner in evaluating the severity of the Veteran's symptoms.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's overall symptomatology and the severity of as shown by VA treatment records and his more recent VA examination supports a higher 70 percent evaluation for PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The record does not indicate total occupational and social impairment, due to such symptoms as described for a 100 percent evaluation for PTSD.  The Veteran was employed at the time of his July 2008 VA examination.  It appears that he was let go or fired in September 2008 due to conflicts with new management.  The Veteran has been unemployed since that time.  However, a June 2011 VA examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  In that regard, the Veteran's current state of unemployment appears to be related, at least in part, to his age and felony history, as noted during the June 2011 VA examination.  While the Veteran was unable to form effective relationships outside of the family, he did maintain a good relationship with his wife, children, and parents.  The Veteran does not exhibit any of the symptomatology described for a 100 percent rating (i.e. gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the Veteran's current PTSD symptoms, though severe in degree, are not of the severity indicated for a 100 percent rating for PTSD. The Board finds that the severity of the Veteran's PTSD and related symptomatology more closely approximates a 70 percent rating in this case.   


	(CONTINUED ON NEXT PAGE)



Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to his current symptomatology in lay statements, during his VA authorized examinations, and during the course of his medical treatment.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered lay evidence in evaluating the Veteran's assigned ratings.  The Veteran's reported symptomatology has already been discussed above.  The Board notes, however, that the objective medical findings such as GAF scores and opinions provided by VA examination reports, where relevant, have been accorded probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Based on all of the evidence of record discussed above, the Board continues to find that the Veteran's PTSD symptomatology and the severity of such symptomatology more closely approximates the criteria for a 70 percent evaluation for PTSD.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disability has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no indication that the Veteran's PTSD causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

C.  Conclusion

Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence supports a 70 percent rating for PTSD. 


ORDER

A 70 percent rating, but no more, is granted for PTSD subject to the law and regulations governing the payment of monetary benefits.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(I) (2011).  The United States Court of Appeals for Veterans Claims has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a)  (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537   (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The record indicates that the Veteran stopped working in September 2008 when he was terminated from his position as a manager at sober living facility.  The Veteran indicated that his PTSD affects his ability to maintain employment.  A June 2011 VA examiner found that the Veteran's PTSD did not result in total occupational and social impairment.  However, the VA examiner also noted, given the Veteran's long period of unemployment, age, and felony history, that he was unlikely to be able to secure and maintain substantially gainful employment.  

The Board notes that in determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  However, age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).  Because factors such as the Veteran's age, felony status, and period of unemployment may not be considered in determining whether his is unemployable by reason of service-connected disabilities; the Board finds that a remand for a supplemental VA opinion is necessary to clarify whether the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected PTSD alone.  

The RO/AMC should associate any updated VA psychiatric treatment records with the Virtual VA e-Folder on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA- compliant notice addressing his claim for a TDIU.  

2.  The RO/AMC should associate any updated VA psychiatric treatment records from the VA Loma Linda Health Care System, dated from May 2011 to the present, with the record.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the claims file.

3.  The RO/AMC should refer the case to the May 2011 VA examiner, or other appropriate VA examiner for a supplemental medical opinion to determine the current effect of the Veteran's service-connected PTSD on his employability.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  

The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected PTSD.  The VA examiner must provide an explanation for all opinions and conclusions reached.  

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


